Citation Nr: 0716897	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
fracture of the great toe, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for loss of teeth due 
to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has not had radical sinus surgery with 
chronic osteomyelitis; nor does he have near constant 
sinusitis.  

2.  The veteran does not have a moderately severe foot 
injury.

3.  The veteran did not have dental trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 6512 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of fracture of the great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 5284 (2006).

3.  The criteria for service connection for loss of teeth due 
to trauma have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Each appeal is from an August 2003 rating decision.  At that 
time, the RO continued the 30 percent rating for sinusitis, 
increased the great toe fracture rating to 10 percent 
effective from the May 2003 date of claim, and denied service 
connection for loss of teeth due to trauma.  

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Sinusitis

The veteran currently is assigned a 30 percent rating for 
chronic sinusitis, which is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6512.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97.

The veteran does not meet or nearly approximate the criteria 
for a 50 percent rating.  No evidence of record, including 
the July 2003 and November 2006 VA examination reports, 
indicates that there has been radical surgery, or chronic 
osteomyelitis.  Additionally, no evidence shows that there is 
near constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  To the contrary, in July 
2003, the veteran denied episodes of sinusitis with fever and 
discharge.  He also denied nasal bleed.  The physical 
examination revealed no pain, the nasal mucosa was pink and 
red, and there was no discharge.  The oral cavity showed no 
postnasal discharge either.  The examiner summed up with a 
statement that the veteran had not had an attack of 
infectious sinusitis or drainage in the recent past.  

Also, X-rays of the paranasal sinuses on VA examination in 
November 2006 were normal, with there being specific findings 
that the paranasal sinuses were well aerated throughout, and 
that there was no evidence of intrasinus fluid or mucosal 
thickening.  The nasal congestion complained of was reported 
by the examiner to be a rhinitis symptom, and the veteran 
stated that the frequency of headaches was less than weekly.  
The nasal passages were reported to be erythematous rather 
than crusty, and there was no evidence of any active sinus 
disease.  The treatment records submitted are not supportive 
of a higher rating either.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Residuals of fracture of the great toe

The veteran currently is assigned a 10 percent rating for 
left great toe fracture residuals, under Diagnostic Code 
5299-5284.  Diagnostic Code 5284 is for foot injuries, and 
provides for a 10 percent rating for them when they are 
moderate, and a 20 percent rating when they are moderately 
severe.  

The veteran's service medical records show that he sustained 
a contusion wound and a simple complete fracture of his left 
great toe in November 1943 when he dropped a log on it while 
building a bridge.  

The evidence shows that current residuals of the left great 
toe fracture are not the equivalent of a moderately severe 
foot injury.  The July 2003 VA examination report indicates 
that the veteran had bilateral bunion and hallux valgus 
surgery in August 2002.  Hallux valgus is not 
service-connected.  The scar on top of the first metatarsal 
bone was from the August 2002 surgery.  The only residual 
attributed to the service-connected disability was a frozen 
or fixed first phalangeal joint of the left big toe with 
related pain and discomfort on attempts to move it.  Gait was 
not impaired and pain complaints on walking were in the area 
of the recent surgery.  

The November 2006 VA examiner indicated that there was no 
swelling, weakness, instability, evidence of abnormal 
weightbearing, or atrophy of the foot.  The left great toe 
was angulated towards the second toe, with no stiffness, 
dorsiflexion, or plantarflexion.  The veteran had poor 
propulsion and stepped with his right foot and dragged his 
left foot behind, but this has not been attributed to the 
service-connected disability and a little used part of the 
musculoskeletal system is expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2006).  There were no such indications of disuse and the 
notation was of no evidence of abnormal weightbearing.  
Residuals of fracture of the great toe the equivalent of 
moderately severe foot injury are not shown.  

The provisions of Diagnostic Code 5283 do not help, because 
there is no evidence of nonunion or malunion, according to 
the November 2006 examination.  Treatment records do not 
support the claim.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The Board has reviewed the rating schedule for both 
disabilities and finds that no other codes would be more 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).

Referral for extraschedular evaluations per 38 C.F.R. § 3.321 
is deemed not appropriate.  The veteran is retired according 
to the 2006 examination and there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization due to either service-connected disability at 
issue.  

Service connection for loss of teeth due to trauma

The veteran is seeking service connection for loss of teeth 
due to dental trauma.  Service medical records show that he 
participated in combat, and given the nature of his claim, 
the provisions of 38 U.S.C.A. § 1154(b) require that what he 
says happened to him while in combat must be accepted because 
none of it is rebutted by clear and convincing evidence to 
the contrary.

38 C.F.R. § 3.381 provides that the rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred in or aggravated in the 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(b).

Further, the regulations provide for service connection, for 
treatment purposes, of teeth filled or extracted more than 
180 days after service entry.  The regulation notes, at 38 
C.F.R. § 3.381(e)(3), that third molars will not be service-
connected unless disease or pathology developed after 180 
days or more of active service, or unless the removal was due 
to dental trauma.  In addition, teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.

In addition to the dental conditions for which outpatient 
dental treatment is warranted under 38 C.F.R. § 3.381, such 
treatment may be available to the veteran under the 
provisions of 38 U.S.C.A. § 17.161, which sets forth several 
classes of eligibility therefor.  For instance, outpatient 
dental treatment on a one-time completion basis is available 
to veterans with a service-connected noncompensable dental 
disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI).  38 C.F.R. § 17.161 (2006).  For the purposes of 
determining whether a veteran has Class II(b) eligibility for 
dental care under 38 C.F.R. § 17.161, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service, including 
tooth extraction.  See VAOPGCPREC 5-97 (January 22, 1997).

A compensable, 10 percent, disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all lower anterior 
teeth or all upper and lower teeth on one side; a zero 
percent disability rating is warranted where the loss of 
masticatory surface can be restored by suitable prosthesis. 
These ratings apply only to bone loss through trauma or 
disease, such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2006).

The veteran has not presented any medical evidence suggesting 
that he currently has a compensable dental disorder or 
disability which is related to dental trauma in service.  

As best as can be determined after reviewing all of the 
evidence, including the veteran's May 2003 and August 2004 
statements and the 2005 VA examination report, the veteran is 
alleging that he sustained a shrapnel wound to the right or 
left side of his face in the jaw area, and that eventually 
(after combat was over), this led to the development of the 
loss of all but five of his teeth; he now appeals a decision 
denying service connection for loss of teeth due to trauma.  

The induction examination showed only teeth 13 and 16 missing 
on the right.  He received fillings for left 7, 13, and 14 
and for right 13 and 14 in October 1943.  The January 1946 
separation examination report shows that the only tooth 
missing was number 13 on the right.  Teeth 4 and 6 on the 
left and 8 and 16 on the right were restorable carious.

A careful review of the file reveals that while it is alleged 
that there was a wound to the jaw, there is no allegation or 
showing that the jaw bone itself was injured in service.  
Instead, it is quite apparent that the veteran is alleging 
that only soft tissue of the face in the area of the jaw was 
injured in service.  Also, there is a service medical record 
showing a sebaceous cyst on the right side of his face in 
October 1944, and the veteran stated during a 2005 VA 
examination that he was shot in the right side of his face 
towards the lower jaw.  However, he is not competent to 
indicate what the shrapnel wound or sebaceous cyst caused 
adjacently years later, and he denied trauma to the jaws, 
teeth, and investing tissues on VA examination in February 
1949 and the dentist did not report any either.

Simply stated, the record does not include evidence showing 
in-service dental trauma; and indeed, the veteran has 
indicated only that his cheek was injured in service and that 
it was subsequent to service that he lost teeth, not that his 
teeth or investing tissue were damaged by trauma.  As of the 
February 1949 examination there were only 2 teeth missing, 
and the veteran denied a history of trauma to the jaws, 
teeth, and investing tissues and none was found.  Thus, the 
preponderance of the evidence shows that there was no dental 
trauma during service.

The current private medical evidence from June 2003 shows 
that there is no lost masticatory surface which cannot be 
restored by suitable prosthesis, or, that there is loss of 
all lower anterior teeth or all upper and lower teeth on one 
side.  Therefore, even if the veteran had shown dental 
trauma, the veteran would not be entitled to outpatient 
dental treatment since under 38 C.F.R. § 17.161 for Class I 
treatment, there must be a compensable disability, and there 
is not.  Additionally, he is not entitled to treatment under 
38 C.F.R. § 17.161, for Class II (a) treatment, as there is 
no combat wound or service trauma.

The issue before the Board is service connection for loss of 
teeth due to trauma and as described above, this is denied.  
The veteran is not claiming entitlement to dental treatment 
on a one-time completion basis, and this claim is different 
from the claim for service connection for teeth numbers 1, 2, 
3, 12, 14, 15, 19, 20, 29, 30, 31, and 32 which was granted 
in January 1949.  Finally, it is neither claimed nor shown 
that the appellant meets any of the other dental treatment 
eligibility categories set forth in 38 C.F.R. § 17.161.

Under the circumstances, service connection for loss of teeth 
due to dental trauma for compensation and treatment purposes 
is not warranted.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In a June 2003 letter, 
the RO provided all necessary notification except for that 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
concerning effective date and/or degree of disability.  This 
was sent in May 2006.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the June 2004 statement of the case.

The veteran did not receive all necessary notice prior to the 
initial adjudication because the Dingess notice concerning 
effective date and/or degree of disability was not sent until 
May 2006.  However, the lack of such a pre-decision notice is 
not prejudicial.  Notice was provided prior to the last RO 
adjudication.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in May 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While this was after 
the initial adjudication, it cured any notice and assistance 
deficiencies because the veteran was given an opportunity to 
submit evidence after it and there was a subsequent 
adjudication in December 2006 at the RO.  There was no 
prejudice to the veteran in the timing error.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay and 
other evidence, and VA examinations were conducted in 2003, 
2005, and 2006.  Concerning the dental trauma claim, there is 
no competent evidence of a jawbone, tooth, or investing 
tissue injury in service, and the record does not contain 
competent evidence to indicate that the claimed disability or 
symptoms may be associated with service.  Therefore, the 
Board concludes that examination for the claimed dental 
trauma disability is not necessary to decide the claim.  VA 
has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased rating for chronic sinusitis is denied.

An increased rating for residuals of fracture of the great 
toe is denied.

Service connection for loss of teeth due to trauma for 
compensation and treatment purposes is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


